DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 07/09/2020, wherein it is further noted that the only amendments made are to remove the New Matter that was added in the response filed 07/26/2019.  As such, the rejections directed to the New Matter are being withdrawn, but the art rejections remain, and remain unchanged, and as such, this Office Action is made Final.  
	Claims 9, 11-17, and 19-27 are pending.
	Claims 1-8, 10, and 18 are cancelled, with claims 1 and 3-8 being newly cancelled.
	Claims 19-27 are newly added.
	Claims 9 and 11-17 remain withdrawn as being drawn to non-elect groups or species.
	Claims 19-27 are currently under consideration to the extent that they read upon Applicant’s elected species.  

Withdrawn Rejections and/or Objections
	Applicant cancelled all the claims that were previously under consideration and shifted the invention in the response filed 06/17/2021.  As such, the rejections set forth in the previous rejection are withdrawn in favor of rejections that are directed to the newly added claims.  	
 New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-27 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiliang et al (CN104088030) (IDS Reference), Xiping (CN 106317347), and Singh et al (Interdiscip Toxicol).
Zhiliang teaches a grass silk yarn fiber comprising a mosquito repellant (see entire document, for instance, title and [0001]).  Said fiber is made by combining 70-90 parts olefin polymer, 5-20 parts an herbal medicine, and 0-5 parts toughening agent, 
Zhiliang teaches that the fiber is made by combining 70-90 parts olefin polymer, 5-20 parts a herbal medicine, and 0-5 parts toughening agent, wherein the “herbal medicine” component comprises 60-80 parts polymer, 10-40 parts herbal powder, and 0-5 parts processing aids (see entire document, for instance, claim 1).  Therefore, if the fiber comprises 5% herbal medicine component, and the herbal medicine component comprises 10% herbal powder, the fiber would therefore comprise 0.5% herbal extract.  If the fiber comprises 20% herbal medicine component, and the herbal medicine component comprises 40% herbal powder, the fiber would therefore comprise 8% herbal extract.  Therefore, the range taught by Zhiliang is 0.5-8% herbal extract.
Zhiliang, while teaching the presence of the instantly claimed components, does not directly identify that the toughening agent comprises a coupling agent, and while teaching the presence of an herbal medicine that is a mosquito repellent, does not directly identify neem or turmeric as instantly claimed.  
Xiping teaches a toughening agent comprising a silane coupling agent (see for instance, claim 1).  Xiping teaches that the silane coupling agent is present in an amount of 3-8 parts (see entire document, for instance, Abstract).  
Singh teaches that Neem (Azadirachta indica) powder is a particularly useful mosquito repellent (see entire document, for instance, page 185, right column, last paragraph).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize Azadirachta indica powder as the herbal extract of Zhiliang.  One would have been motivated to do so since Zhiliang teaches that the herbal extract is a mosquito repellent, wherein Singh directly teaches a particularly useful mosquito repellent, Azadirachta indica powder.  
It is noted that the powder of Singh would necessarily have a particle size, wherein Singh does not specifically identify what said particle size is.  However, there is no indication that the size of the powder has any effect on the final product, and therefore, the powder of the prior art is deemed to result in the same product as that which is instantly claimed.  Further, it is noted that varying the particle size of the powder would be well with the skill of one of ordinary skill in the art.
With regard to the instantly claimed ranges and ratios, the prior art teaches amounts and ranges that directly overlap with the instantly claimed ranges and ratios.  As such, a prima facie case of obviousness has been established.  It is noted that MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Response to Arguments 
Applicant argues in the remarks filed 06/17/2021 that the prior art does not teach the newly added limitations.  Applicant’s argument is not found persuasive against the new grounds of rejection set forth above. As can be seen, the combination set forth above reads upon the newly presented claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TREVOR LOVE/Primary Examiner, Art Unit 1611